                                         Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 1 of 6




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER CORCORAN, ET AL.,                        CASE NO. 15-cv-03504-YGR
                                   7                      Plaintiffs,
                                                                                              PRETRIAL ORDER NO. 6 RE: FINAL
                                   8               vs.                                        PRETRIAL CONFERENCE
                                   9     CVS PHARMACY, INC.,
                                  10                      Defendant.
                                  11

                                  12             TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13             Having considered the filings to date and the arguments and other submissions at the final
                                  14   pretrial conference held on June 2, 2021, for good cause shown the Court enters the following
                                  15   orders:
                                  16      1. CVS’S EXPEDITED MOTION TO DECERTIFY THE FLORIDA AND NEW YORK CLASSES:
                                  17             The day prior to the final pretrial conference, CVS filed a motion seeking decertification of
                                  18   the Florida and New York classes “on the grounds that the class representatives for Florida
                                  19   (Debbie Barrett and Robert Jenks) and New York (Stephen Sullivan) no longer satisfy Federal
                                  20   Rule of Civil Procedure (“FRCP”) 23(a)(4)’s ‘adequacy’ requirement” because they are unable
                                  21   and/or unwilling to testify in person or by remote means. (Dkt. No. 541.) The Court ordered
                                  22   plaintiffs to respond forthwith. In their opposition filed on the morning of the conference,
                                  23   plaintiffs contend that the representatives’ medical unavailability does not provide a basis to
                                  24   decertify. (Dkt. No. 542.) Plaintiffs point to the representatives’ deposition testimony taken in
                                  25   this case and Rule 32(a)(4)’s provision for the use of such testimony due to “trial absences for
                                  26   reasons of infirmity and illness.” Plaintiffs also submit sworn declarations by Florida
                                  27   representative Debbie Barrett and New York representative Stephen Sullivan attesting to their
                                  28   serious medical circumstances. (Dkt. Nos. 542-2, 542-3.)
                                         Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 2 of 6




                                   1          In light of the foregoing, the Court finds that Ms. Barrett and Mr. Sullivan are unavailable

                                   2   under FRCP 32(a)(4) and permits their deposition testimony for use at trial. Mr. Jenks has not

                                   3   provided an adequate explanation to the Court, and counsel for plaintiffs indicated at the

                                   4   conference that he could testify via Zoom if he must. The Court therefore finds that Mr. Jenks is

                                   5   available but permits his testimony at trial by remote means in light of the COVID-19 pandemic.

                                   6   Because the Court does not find that medical unavailability is a basis for decertification, CVS’s

                                   7   motion to decertify the Florida and New York classes is DENIED.

                                   8      2. PLAINTIFFS’ MOTION TO EXCLUDE DEPOSITION TESTIMONY OBTAINED BY CVS IN
                                   9         OTHER LITIGATION

                                  10          On April 16, 2021, plaintiffs filed a motion seeking an order excluding, inter alia,

                                  11   deposition testimony of Joseph Zavalishin on behalf of OptumRx obtained by CVS in Sheet Metal

                                  12   Worker Local No. 20 Welfare and Benefit Fund v. CVS Pharmacy, Inc., No. 1:16-cv- 00046-WES-
Northern District of California
 United States District Court




                                  13   PAS (D.R.I.) (“Sheet Metal”). (Dkt. No. 496.) Plaintiffs contend that the designated excerpts

                                  14   from such testimony taken in April 2019 are inadmissible hearsay that do not qualify as an

                                  15   exception under Federal Rule of Evidence (“FRE”) 804(b)(1) nor may be used at trial under FRCP

                                  16   32(a)(8). The Court deferred ruling on the motion as to Mr. Zavalishin “until issues of availability

                                  17   are resolved either at the time of trial or by agreement.” (Pretrial Order No. 4 at 9.) At the

                                  18   conference, the parties represented that they had agreed that OptumRx is unavailable for purposes

                                  19   of FRE 804(b)(1).

                                  20          FRE 804(b)(1) provides a hearsay exception for former testimony:

                                  21          Testimony given as a witness at another hearing of the same or a different
                                              proceeding, or in a deposition taken in compliance with law in the course of the
                                  22
                                              same or another proceeding, if the party against whom the testimony is now
                                  23          offered, or, in a civil action or proceeding, a predecessor in interest, had an
                                              opportunity and similar motive to develop the testimony by direct, cross, or
                                  24          redirect examination.
                                  25

                                  26   Fed. R. Evid. 804(b)(1). CVS contends that the Sheet Metal plaintiffs are “predecessors in

                                  27   interest” of plaintiffs here in light of the subject matter of the two cases and their shared motives in

                                  28   cross-examining OptumRx. The Court agrees.
                                                                                          2
                                          Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 3 of 6




                                   1           Under the FRE 804(b)(1), “predecessor in interest” is meant to be read generously where a

                                   2   former action involved a party with similar motives to cross-examine as the present party on

                                   3   similar issues. See Culver v. Asbestos Defendants (BP), No. 10-CV-3484 (SI), 2010 WL 5094698,

                                   4   at *4 (N.D. Cal. Dec. 8, 2010) (adopting interpretation of Third, Fourth, and Sixth Circuits that

                                   5   Rule 804’s “predecessor in interest” limitation is meant to be read generously where former suit

                                   6   involved a party with similar motivation to cross-examine on similar issues as the present party);

                                   7   Wright & Miller, FED. PRAC. & PROC. EVID. § 7073 (2014 ed.) (“courts have interpreted the

                                   8   phrase predecessor in interest to extend beyond privity to encompass parties sharing a ‘community

                                   9   of interest.’”).

                                  10           The Sheet Metal action was filed by third-party payors alleging that CVS and five

                                  11   pharmacy benefit mangers (“PBMs”), including OptumRx, engaged in a scheme to overcharge the

                                  12   third-party payors in violation of the Racketeer Influenced and Corrupt Organizations Act and
Northern District of California
 United States District Court




                                  13   various state laws. (See Sheet Metal, No. 16-CV-46 (WES) (D.R.I. filed May 4, 2016), First

                                  14   Amended Complaint, Dkt. No. 81.) Specifically, the Sheet Metal plaintiffs alleged that CVS

                                  15   defrauded and overcharged the health plans in failing to treat its Health Savings Pass membership

                                  16   prices as its Usual and Customary prices when reporting U&C prices to the PBMs. Accordingly,

                                  17   plaintiffs’ contention that “the Sheet Metal plaintiffs have different legal theories and motives in

                                  18   questioning the PBMs” does not persuade. (Dkt. No. 496 at 6.)

                                  19           Indeed, at the conference, plaintiffs’ counsel appeared to concede that counsel for the Sheet

                                  20   Metal plaintiffs, who are members of a national well-respected plaintiffs firm, conducted a

                                  21   meaningful cross-examination of another PBM but for whatever reason “limited their cross

                                  22   examination [of Zavalishin] to a handful of questions that are not relevant to Plaintiffs’ claims

                                  23   here.” (Id.) The standard is not whether plaintiffs believe counsel for the Sheet Metal plaintiffs

                                  24   could have more effectively cross-examined the Mr. Zavalishin. Rather, the relevant question is

                                  25   whether the Sheet Metal plaintiffs “had an opportunity and similar motive to develop the

                                  26   testimony” in their case. The Court finds that they did and thereby concludes that Mr.

                                  27   Zavalishin’s deposition testimony in the Sheet Metal case qualifies as a hearsay exception under

                                  28   FRE 804(b)(1). Accordingly, plaintiffs’ motion to exclude this testimony is DENIED.
                                                                                         3
                                            Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 4 of 6




                                   1        3. DISPUTED DISCOVERY RESPONSE DESIGNATIONS

                                   2           The Court’s Standing Order re: Pretrial Instructions in Civil Case explicitly advises parties

                                   3   that it “will not resolve more than six pages of disputed excerpts.” The Order does not distinguish

                                   4   between “excerpts from depositions, from interrogatory answers, or from responses to requests for

                                   5   admission.” Although the parties already submitted six pages of deposition designation objections

                                   6   on which the Court ruled, it has disregarded the Court’s Standing Order by filing additional

                                   7   objections (this time, for discovery responses) for the Court to resolve.

                                   8              Notwithstanding, the Court has reviewed the second set of disputes and makes the

                                   9   following rulings. The Court OVERRULES defendant’s objections to its responses to requests for

                                  10   admissions on the grounds of vagueness. Defendant clarifies the ambiguity in its responses.

                                  11   However, to the extent used, the rule of completeness requires that the entire response to any

                                  12   request be used.
Northern District of California
 United States District Court




                                  13           The Court SUSTAINS defendant’s objections to its responses to requests for admissions to

                                  14   the extent that they imply that defendant has a duty to disclose. The Court has already ruled that

                                  15   “as no affirmative duty to disclose exists, plaintiffs are prohibited from suggesting otherwise.”

                                  16   (Pretrial Order No. 1 at 9.) That said, the Court will evaluate the use of the evidence at the time of

                                  17   proffer.

                                  18           The Court SUSTAINS defendant’s hearsay objections to plaintiff Steven Sullivan’s use of

                                  19   his own interrogatory responses as affirmative evidence. See Avila v. Willits Envtl. Remediation

                                  20   Trust, No. 99-CV-3941 (SI), 2008 WL 360858, at *19 (N.D. Cal. Feb. 6, 2008) (“To the extent

                                  21   plaintiffs have submitted these interrogatory responses for the truth of the matter asserted, the

                                  22   Court finds that the responses are hearsay.”); Polymer Plastics Corp. v. Hartford Casualty Ins.

                                  23   Co., No. 05-CV-143 (ECR), 2007 WL 9677059, at *4 (D. Nev. Aug. 27, 2007) (“To the extent

                                  24   that Polymer seeks to rely on the interrogatories as evidence of the truth of the matter asserted

                                  25   therein, the interrogatories are inadmissible hearsay. See Fed. R. Ev. 801. Hartford has not

                                  26   waived its objection to the admission of Polymer's interrogatory answers for the truth of the matter

                                  27   asserted therein.”).

                                  28   //
                                                                                         4
                                          Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 5 of 6




                                   1      4. TRIAL EXHIBITS

                                   2          The Court heard arguments concerning representative samples of exhibits submitted by the

                                   3   parties for discussion. Plaintiffs submitted documents regarding Caremark, ScriptSave, and state

                                   4   Medicaid. CVS submitted documents regarding the Texas investigation and litigation, Dr. Hay’s

                                   5   1st percentile opinion, and pre-HSP launch brainstorming/development. With respect to Dr. Hay’s

                                   6   1st percentile opinion, the analysis of which plaintiffs seek to use in establishing liability, the

                                   7   Court finds that such use would be highly prejudicial and, therefore, Dr. Hay’s analysis in this

                                   8   regard shall be excluded. For all other categories of documents discussed at the conference, the

                                   9   Court will consider the exhibits on a case-by-case basis.

                                  10      5. JURY INSTRUCTIONS

                                  11          As discussed at the conference, the parties shall have until next week, that is, no later than

                                  12   Thursday, June 10, 2021, to submit a revised set of proposed jury instructions. As part of the
Northern District of California
 United States District Court




                                  13   revisions, the parties shall provide the Court with the pattern jury instructions for each state’s

                                  14   consumer protection state without annotation by the parties.

                                  15      6. JURY SELECTION

                                  16          The Court received the parties’ recommendations and stipulations to excuse potential

                                  17   jurors based on their responses to interrogatories. Having considered the parties’

                                  18   recommendations, and based on the Court’s own evaluation, the Court excused jurors numbered 5,

                                  19   8, 10, 11, 16, 17, 23, 32, 34, 37, 38, 45, 51, 54, 59, and 60. In addition, the Court is awaiting

                                  20   further information from juror numbered 6 to verify the hardship request.

                                  21          Due to the COVID-19 protocols the Court has in place, jury selection will be conducted in

                                  22   waves of 20 prospective jurors. The Court previously ordered that each side will be afforded four

                                  23   peremptory challenges. (Pretrial Order No. 3.) Time permitting, challenges for cause must be

                                  24   made immediately after each wave. Once the Court is comfortable with the prospective pool,

                                  25   peremptory challenges and any additional hardship decision will be conducted outside the

                                  26   presence of the jury.

                                  27          During voir dire, counsel will be allowed to use the bathrooms in the jury room so that

                                  28   they do not share the facilities with the jurors. Counsel may not linger in the jury room or use any
                                                                                          5
                                         Case 4:15-cv-03504-YGR Document 548 Filed 06/03/21 Page 6 of 6




                                   1   exit door other than the one leading to the courtroom.

                                   2          IT IS SO ORDERED.

                                   3          This terminates Docket Number 541.

                                   4   Dated: June 3, 2021

                                   5                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                   6                                                   UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
